DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 03/30/2022.
Allowable Subject Matter
Claims 1-10 and 12-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention in question is for a method comprising inputting a video image of a video game comprising at least one avatar and detecting a pose of the avatar.  Assigning one or more avatar-status boxes (examiner note: an example would be hitboxes or hurtboxes (disclosure page 18, lines 18-20)) and assigning a correlation between a location of the status box and the avatar pose.  Producing avatar-status data indicative of the position and generating one or more indicator images for the avatar in accordance with the data.  Augment the video image of the video game comprising at least the avatar with one or more indicator images in response to the pose of the avatar.  The steps performed by a correlation unit which is trained to determine the correlations and each avatar-status box has a corresponding classification indicative of the type of in-game interaction associated with the avatar-status box.  The closest prior art of record, Oh (US Pub. No. 2018/0214767 A1), teaches an image analysis system for a game comprising capturing images of a physical game object for the purpose of determining a location and direction of the object including when the object collides with another game object for the purpose of creating an augmented image comprising combining video of the physical game object with virtual indicators based on the status determined for the card.  For example Fig. 1 shows an augmented image comprising two characters interacting with each other occurs based on a detected collision between two cards with the characters determined by detected information regarding the two cards such as markers on the cards.  In addition, "Apex Legends: Not All Character Hitboxes Are Created Equally" by Jimmy Russo, February 26, 2019, teaches the mental process steps of observing video game imagery in order to determine hitboxes for characters in a video game and then indicating the boxes for others to observe in a follow-up illustration.  However, Oh, Russo, or the other prior art of record teach, make obvious, or anticipate all the features as a combination since the features of the claimed invention in combination are drawn to machine vision which is trained to determine status boxes, and not merely collision between objects, for the purpose of augmenting video to provide indicators for the status boxes with these features related to avatars or characters in a video game and specific poses of the avatar with positions and information of status boxes being based on specific poses.  While Oh has a general collision box comprising the entire object and has status information based on direction of a card this is different then status boxes whose location and information is determined based on poses of a character and linked to specific poses via training a machine with the information.  Specifically the combination as a whole is not taught or obvious.
As per 101 examiner recognizes the steps of recognizing status boxes for an avatar, such as hitboxes, is a known mental step in the art (see Russo).  However examiner looks to the augmented image which includes the indicators and the practical application this provides as overcoming the identified exemption of a mental step.  Specifically the animation provides more than a simple mental step and additionally provides a practical application for the information which goes beyond just knowing where the status boxes are but instead visually indicates it using the game feed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Elder (US Pub. No. 2020/0218901 A1) teaches a method of tracking objects in a video image of a game by assigning status boxes to the objects.
Spader et al. (US Pat. No. 10,521,865 B1) teaches a method of using computer vision to determine a status of a detected object.
Nakagawa et al. (US Pub. No. 2019/0009178 A1) teaches a method of modifying a video image of an individual based on a status of a game.
Syed et al. (US Pub. No. 2017/0228600 A1) teaches a gaming system comprising video analysis for the purpose of determining state of the game and creating markers indicating points in the video of interest.
Takahashi et al. (US Pub. No. 2013/0217502 A1) teaches a game wherein a pose of the character avatar is linked to the status of the character.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        6/1/2022